DETAILED ACTION
	This office action is in response to the request for continuation filed on May 2, 2022 in application 16/857,635. 
	Claims 1, 3, 6, 8, 10, 13, 15, 17, 21-26, 28 and 30-34 are presented for examination.   Claims 1, 6, 8, 13, 15, 28 and 15 are amended.   Claims 2, 4-5, 7, 9, 11-12, 14, 16, 18-20, 27, 29 are cancelled.   Claims 30-34 are newly added. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 10, 13, 15, 17, 21-26, 28 and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10, 15, 17, 21-26 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2003/0115508) in further view of Mackin et al. (US 7,165,097) in further view of Horton et al. (US 8,693,314) in further view of White (US 2008/0104454). 

In regard to claim 1, Ali et al. teach a method comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a rate of the detected errors exceeds a predetermined threshold rate (each integrity error and collection error is associated with a threshold value.   Error monitor uses the threshold value to determine if an alarm should be raised for this error type.   For “object down” error type, column 608 of row 622 indicates that if more than 12 errors of this type occur in an interval, error monitor will communicate with network manager to raise an alarm,, pg. 52); 
generating a visual alert on a dashboard interface based on the determination that the rate of the detected errors within the defined amount of time exceeds the predetermined threshold rate (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals. 
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
It would have been obvious to modify the method of Ali et al. by adding Mackin et al. distributed error reporting.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid the user in trouble shooting and diagnose of problems (col. 2 lines 60-67 and col. 3 lines 1-10). 
Ali et al. and Mackin et al. does not explicitly teach detecting errors in content servings and determining a rate of the detected errors, the rate of the detected errors comprising a number of the detected errors over a number of the content servings of the program during a defined amount of time. 
Horton et al. teach of a LSA logic that may monitor the number of active subscriber lines in the bonding group, the average error rate for the subscriber lines of the bonding group and the aggregated data rate for the bonding group (col. 7 lines 50-65) the LSA logic then compares the total number of errors that occurred for the primary bonding group during a certain time period to a threshold (col. 8 lines 55-67). 
It would have been obvious to modify the method of Ali et al. and Mackin et al. by adding Horton et al. bonding group.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a way to monitor communication parameter indicative of the communication performance of the bonding group (col. 2 lines 17-40).
Ali et al., Mackin et al. and Horton et al. does not explicitly teach generating an error report that includes aggregated error report data. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
It would have been obvious to modify the method of Ali et al., Mackin et al. and Horton et al. by adding White error reporting.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a way to prioritized for repair based at least in part on the number of users reporting or attempting to report each error (para. 30). 

In regard to claim 3, Ali et al. teach the method of claim 1, wherein the detected errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 8, Ali et al. teach a system comprising:
one or more processors (statistics collection system for network, pg. 29, fig. 1, 110); and
one or more memories storing instructions that configure the one or more processors to perform operations (statistic collection units, fig. 1, 128, 130, 132) comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors of a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a rate of the detected errors exceeds a predetermined threshold rate (each integrity error and collection error is associated with a threshold value.   Error monitor uses the threshold value to determine if an alarm should be raised for this error type.   For “object down” error type, column 608 of row 622 indicates that if more than 12 errors of this type occur in an interval, error monitor will communicate with network manager to raise an alarm,, pg. 52); 
generating a visual alert on a dashboard interface based on the determination that the rate of the detected errors within the defined amount of time exceeds the predetermined threshold rate (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals.
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
Refer to claim 1 for motivational statement. 
Ali et al. and Mackin et al. does not explicitly teach detecting errors in content servings and determining a rate of the detected errors, the rate of the detected errors comprising a number of the detected errors over a number of the content servings of the program during a defined amount of time. 
Horton et al. teach of a LSA logic that may monitor the number of active subscriber lines in the bonding group, the average error rate for the subscriber lines of the bonding group and the aggregated data rate for the bonding group (col. 7 lines 50-65) the LSA logic then compares the total number of errors that occurred for the primary bonding group during a certain time period to a threshold (col. 8 lines 55-67). 
Refer to claim 1 for motivational statement. 
Ali et al., Mackin et al. and Horton et al. does not explicitly teach generating an error report that includes aggregated error report data. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 

In regard to claim 10, Ali et al. teach the system of claim 8, wherein the detected errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 15, Ali et al. teach a non-transitory computer-readable medium storing instructions that, when the instructions are executed by a processor of a computing system, cause the computing system to perform operations comprising:
detecting (error monitor, pg. 4, fig. 3, 302), one or more errors in a program distributed across the group of user terminals (end users may be connected to network cloud via routers and allowing data to be transmitted amongst end users through nodes in the network cloud, pg. 32);
determining that a rate of the detected errors exceeds a predetermined threshold rate (each integrity error and collection error is associated with a threshold value.   Error monitor uses the threshold value to determine if an alarm should be raised for this error type.   For “object down” error type, column 608 of row 622 indicates that if more than 12 errors of this type occur in an interval, error monitor will communicate with network manager to raise an alarm,, pg. 52); 
generating a visual alert on a dashboard interface based on the determination that the rate of the detected errors within the defined amount of time exceeds the predetermined threshold rate (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).
Ali et al. does not explicitly teach detecting errors during open sessions of a group of user terminals. 
Mackin et al. teach of a client context package being responsible for managing all client connections and maintaining an error stack which accumulates errors for a given fail safe operation (fig. 5, col. 5 lines 25-36). 
Refer to claim 1 for motivational statement. 
Ali et al. and Mackin et al. does not explicitly teach detecting errors in content servings and determining a rate of the detected errors, the rate of the detected errors comprising a number of the detected errors over a number of the content servings of the program during a defined amount of time. 
Horton et al. teach of a LSA logic that may monitor the number of active subscriber lines in the bonding group, the average error rate for the subscriber lines of the bonding group and the aggregated data rate for the bonding group (col. 7 lines 50-65) the LSA logic then compares the total number of errors that occurred for the primary bonding group during a certain time period to a threshold (col. 8 lines 55-67). 
Refer to claim 1 for motivational statement. 
Ali et al., Mackin et al. and Horton et al. does not explicitly teach generating an error report that includes aggregated error report data. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 

In regard to claim 17, Ali et al. teach the computer-readable medium of claim 15, wherein the detected errors are aggregated by an error type (error monitor indicate which type of errors to monitor in aggregated statistics file and when to report, pg. 44).

In regard to claim 21, Ali et al. teach the method of claim 1, wherein the visual alert comprises causing a graphical representation to appear in the dashboard interface (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).

 In regard to claim 22, Ali et al. teach the method of claim 1, wherein the visual alert comprises causing a graphical representation to change in the dashboard interface (error monitor continues this process for intervals 6, 7 and 8.   Error monitor again raised alarms and insert appropriate values in error log file, pg. 70, alarms are visible to the operator at the terminal, pg. 60).   It is noted by the examiner that the changes in appropriate values would change the alarm that is visible to the operator at the terminal.   

In regard to claim 23, Ali et al. teach system of claim 8, wherein the visual alert comprises causing a graphical representation to appear in the dashboard interface  (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).

In regard to claim 24, Ali et al. teach the system of claim 8, wherein the visual alert comprises causing a graphical representation to change in the dashboard interface (error monitor continues this process for intervals 6, 7 and 8.   Error monitor again raised alarms and insert appropriate values in error log file, pg. 70, alarms are visible to the operator at the terminal, pg. 60).   It is noted by the examiner that the changes in appropriate values would change the alarm that is visible to the operator at the terminal.    

In regard to claim 25, Ali et al. teach computer-readable medium of claim 15, wherein the visual alert comprises causing a graphical representation to appear in the dashboard interface  (each error is associated with a threshold value … error monitor uses the threshold value to determine if an alarm should be raised for this error type, pg. 52, fault handler raises alarms of detected errors to a terminal.   Alarms are visible to the operator at the terminal, pg. 60).

In regard to claim 26, Ali et al. teach computer-readable medium of claim 15, wherein the visual alert comprises causing a graphical representation to change in the dashboard interface (error monitor continues this process for intervals 6, 7 and 8.   Error monitor again raised alarms and insert appropriate values in error log file, pg. 70, alarms are visible to the operator at the terminal, pg. 60).   It is noted by the examiner that the changes in appropriate values would change the alarm that is visible to the operator at the terminal.    

In regard to claim 30, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the method of claim 1, wherein the aggregated error report data includes constituent error reports that are not destroyed or modified. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 

In regard to claim 31, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the method of claim 1, wherein the aggregated error report data includes information to determine an impact of an error. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 

In regard to claim 32, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the system of claim 8, wherein the aggregated error report data includes constituent error reports that are not destroyed or modified. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 

In regard to claim 33, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the system of claim 8, wherein the aggregated error report data includes information to determine an impact of an error. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 

In regard to claim 34, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the computer-readable medium of claim 15, wherein the aggregated error report data includes constituent error reports that are not destroyed or modified and wherein the aggregated error report data includes information to determine an impact of an error. 
White teaches of at least one user initiated error report may include a plurality of user initiated error reports where the error may be prioritized for repair based on an aggregation of the plurality of user initiated error reports where network communication errors detected in a video content distribution system may be prioritized (para. 30). 
Refer to claim 1 for motivational statement. 
***************************************
Claims 6, 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2003/0115508) in further view of Mackin et al. (US 7,165,097) in further view of Horton et al. (US 8,693,314) in further view of White (US 2008/0104454) in further view of Chenthamarakshan (US 2007/0156585). 

In regard to claim 6, Ali et al., Mackin et al., Horton et al. and White does not explicitly teach the method of claim 1, wherein the error report includes stack traces.
Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
It would have been obvious to modify the method of Ali et al., Mackin et al., Horton et al. and White by adding Chenthamarakshan processing entries received from software.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in early identification of critical issues (pg. 7). 

In regard to claim 13, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the system of claim 8, wherein the error report includes stack traces.
Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
Refer to claim 6 for motivational statement. 

In regard to claim 28, Ali et al., Mackin et al. and Horton et al. does not explicitly teach the computer-readable medium of claim 15, wherein the error report includes stack traces.
Chenthamarakshan teaches of sending error reports with information such as stack traces, crash dump, ect., (pg. 6). 
Refer to claim 6 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Sokolik et al. (US 2015/009574) CDN and aggregated error report
Haeberle et al. (US 2014/0081925) aggregation error report
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114  
Silicon Valley Regional Office
Loan.truong@uspto.gov